



L3 TECHNOLOGIES, INC.


GLOBAL AMENDMENT TO
PERFORMANCE UNIT AGREEMENTS


THIS GLOBAL AMENDMENT (this “Amendment”), dated as of July 25, 2018 (the
“Effective Time”), amends each outstanding Performance Unit Agreement granted on
or after February 16, 2016 (each, an “Award Agreement”) pursuant to the L3
Technologies, Inc. Amended and Restated 2008 Long Term Performance Plan (the
“Plan”), and is entered into by L3 Technologies, Inc., a Delaware corporation
(the “Company”). Capitalized terms used herein without definition have the
meanings assigned to such terms under the applicable Award Agreement.


WHEREAS, Participants covered by the Award Agreements are eligible to earn a
specified number of Performance Units subject to the terms of the applicable
Award Agreements;


WHEREAS, the Award Agreements currently provide that in the event of a Change in
Control while the Performance Units remain outstanding, (i) the Performance
Period will be deemed to terminate as of the Change in Control date, (ii) the
“Applicable Unit Multiplier” for purposes of the Performance Units shall be
deemed to equal 100% (subject to potential upward adjustment, if so determined
by the Committee in accordance with the Award Agreement), (iii) the Participant
shall receive payment, within 30 days following the Change in Control date, of a
pro-rata portion of the earned Performance Units based on the number of
completed months out of the entire (i.e., non-truncated) Performance Period (the
“Original Performance Period”) as of the Change in Control date (such portion,
the “Accelerated Units”); and (iv) the remaining number of Performance Units
covered by the Award Agreement as of the Change in Control date other than the
Accelerated Units (the “Remaining Units”) will be forfeited as of the Change in
Control date; and


WHEREAS, the Committee wishes to amend the Award Agreements to provide each
Participant with an opportunity to earn the Remaining Units following a Change
in Control, subject to the Participant’s continued employment through the last
day of the Original Performance Period (the “Original Vesting Date”), with
accelerated vesting following such Change in Control of (i) all Remaining Units,
in the event of the Participant’s termination without Cause or termination for
“Good Reason” (as defined in the Company’s Amended and Restated Change in
Control Severance Plan) prior to the Original Vesting Date, or (ii) a pro-rata
portion of such Remaining Units, in the event the Participant suffers a
Disability, or terminates employment due to death or Retirement, prior to the
Original Vesting Date;







--------------------------------------------------------------------------------





NOW, THEREFORE, the Company has caused each Award Agreement to be amended as
follows as of the Effective Time:


1.Following a Change in Control, the Remaining Units covered by each Award
Agreement will continue to vest, subject to the Participant’s continued
employment through the Original Vesting Date, except as otherwise set forth in
Sections 2 and 3 of this Amendment. Any Remaining Units which vest pursuant to
the preceding sentence will be paid to the Participant in accordance with the
Award Agreement between January 1 and March 15 of the calendar year following
the Original Vesting Date.


2.In the event of the Participant’s termination of employment by the Company
without Cause or termination for Good Reason, in each case, following a Change
in Control and prior to the Original Vesting Date, all of the Remaining Units
shall immediately vest and shall be paid to the Participant within 30 days
following such termination of employment.


3.In the event the Participant suffers a Disability, or terminates employment
due to death or Retirement, in each case, following a Change in Control and
prior to the Original Vesting Date, a pro-rata portion of the Remaining Units
shall immediately vest and shall be paid to the Participant within 30 days
following such termination of employment, and the remainder of the Remaining
Units shall be forfeited. The pro-rata portion that vests pursuant to the
preceding sentence shall be determined based on a fraction, the numerator of
which is the number of complete months during which the Participant remained
employed by the Company after the Change in Control date, and the denominator of
which is the total number of complete months from the Change in Control date
until the Original Vesting Date. For purposes of this Section 3, a “complete
month” shall refer to each full calendar month occurring between the Change in
Control date and the Original Vesting Date and shall also include any partial
calendar month during which the Change in Control occurs.


4.In the event of the Participant’s termination of employment with the Company
following a Change in Control for any reason other than as described in Sections
2 or 3 of this Amendment, any previously unvested portion of the Remaining Units
shall be forfeited.


5.References in this Amendment to the Remaining Units shall reflect any
adjustments made to the Performance Units pursuant to Section 7 of the Plan
(including, without limitation, the potential adjustment of Performance Units to
relate to other securities, property or cash).


2

--------------------------------------------------------------------------------







6.The provisions in this Amendment shall not limit the Committee’s ability to
take actions described in Section 7(b) of the Plan with respect to the Remaining
Units.


7.All provisions of the Award Agreements that are not expressly amended by this
Amendment shall remain in full force and effect.


8.To the extent not preempted by the laws of the United States, the laws of the
State of New York shall be the controlling law in all matters related to this
Amendment without giving effect to the principles of conflicts of laws, and any
dispute arising out of, relating to or in connection with the Amendment shall be
subject to the same dispute resolution procedures as provided for in the
applicable Award Agreement with respect to any dispute thereunder or, if no such
procedures are provided for in any Award Agreement, as provided for in the Plan.




[Signature Page Follows]


3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has duly executed this Amendment as of the date
first set forth above.






                    
 
By: L3 TECHNOLOGIES, INC.
 
/s/ Christopher E. Kubasik
————————————————————
Christopher E. Kubasik
Chairman, Chief Executive Officer and President
 
 
 
/s/ Melanie M. Heitkamp
————————————————————
Melanie M. Heitkamp
Senior Vice President and Chief Human Resources Officer










